This is the second trip of this litigation to this court, and on the first one it was held, in 132 Wash. 360, 232 P. 286, that the evidence was sufficient to establish the appellant's liability for negligent navigation, but a judgment in favor of the respondents was set aside for the reason that an improper instruction had been given.
This appeal presents nothing that was not fully disposed of in the prior decision, the only errors assigned being the refusal of the court to grant a motion for nonsuit or for a directed verdict. The evidence on the second trial having been to the same effect as that considered on the first appeal, and the law of the case having been established by that decision, there remains nothing to be done but to affirm the present judgment.